 



Exhibit 10.81
Execution Copy — 9/20/06
OPERATING AGREEMENT
     This Operating Agreement (this “Agreement”), dated as of September 20, 2006
(the “Effective Date”), is made and entered into between Pacific Summit Energy
LLC, a Delaware Limited Liability Company (“Supplier”), and Commerce Energy,
Inc., a California corporation (“Buyer”). Buyer and Supplier are each a “Party”
and, collectively, are the “Parties.”
RECITALS
     WHEREAS, Supplier is a natural gas supplier marketing natural gas to third
parties;
     AND WHEREAS, Buyer is in the business of providing natural gas to retail
customers in California, Nevada, Florida, Kentucky, and Texas (collectively, the
“Supplied States”);
     AND WHEREAS, Buyer desires to purchase natural gas supply from Supplier
pursuant to a series of supply Transaction Confirmations governed by the NAESB
Agreement dated January 1, 2006 (“Master Agreement”) executed by the Parties;
     AND WHEREAS, Supplier desires to supply Buyer with natural gas that Buyer
will supply to Designated Customers (defined below);
     AND WHEREAS, Supplier and Buyer have entered into the Lockbox Agreement
(defined below);
     AND WHEREAS, Supplier, Buyer and Wachovia Bank NA have entered into the
Security Agreement (as defined below);
     AND WHEREAS, Supplier desires to extend certain trade credit to Buyer in
accordance with the terms of this Agreement, the Master Agreement, the Security
Agreement, the Lockbox Agreement and the Transaction Confirmations;
     AND WHEREAS, simultaneously upon execution of this Agreement, Buyer has
agreed to provide Supplier with certain collateral in accordance with the
Security Agreement and the Lockbox Agreement, and Buyer will provide Supplier
with additional collateral in accordance with the terms of this Agreement, in
order to secure repayment of any amounts Buyer currently owes, or may
hereinafter owe, to Supplier in connection with any natural gas purchased by
Buyer for resale to the Designated Customers.
     NOW, THEREFORE, in consideration of the following mutual covenants,
agreements, and obligations, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
          1.1 Definitions incorporated by reference from other Agreements. All
initially capitalized terms not otherwise defined below or herein shall have the
meanings set forth in the Lockbox Agreement or the Security Agreement executed
between the Parties.

 



--------------------------------------------------------------------------------



 



     “Customer Term Contract” means any contract, agreement, letter of
understanding, service tariff, or billing arrangement between Buyer and a
Designated Customer for retail sale of natural gas provided to Buyer by Supplier
and any rights, contract, agreement, letter of understanding, service tariff, or
billing arrangement, if any, between Buyer and a Designated Customer which have
been sold and assigned by HESCO to Buyer pursuant to the Asset Purchase
Agreement dated as of September 20, 2006 by and among HESCO relating to the sale
of any natural gas delivered on or after September 1, 2006.
     “Designated Customers” means the customers of Buyer in the Supplied States
that are listed on Exhibit A attached hereto, as such Exhibit A may be amended
from time to time by written agreement of Buyer and Supplier.
     “HESCO” means Houston Energy Services Company.
     “Insured Designated Customers” means the Designated Customers listed under
Section A of Exhibit A.
     “Supplied States Delivery Point(s)” means the delivery point for all
natural gas provided hereunder to Customers in the Supplied States shall be the
natural gas pools under which the Customers are delivered gas.
     “Local Distribution Company” or “LDC” means the incumbent utility in each
of the Supplied States behind which Buyer has Designated Customers.
     “Novated Contracts, “means the supply contracts and transportation
agreements listed on Exhibit B that Supplier has agreed to assume from HESCO.
     “Uninsured Designated Customers” means the Designated Customers listed
under Section B of Exhibit A.
ARTICLE 2
PURCHASE AND SALE OF NATURAL GAS
          2.1 Supply.
               (a) Subject to the terms and conditions of this Agreement,
Supplier shall sell to Buyer, natural gas pursuant to the terms of the Master
Sales Agreement for the purpose of enabling Buyer to resell such natural gas to
the Designated Customers. The terms of this Agreement shall apply to any
Transaction Confirmation relating to Buyer’s purchase of natural gas intended
for resale to the Designated Customers. Buyer and Supplier agree to reference
the terms of this Agreement on such Transaction Confirmations. Buyer agrees to
resell all natural gas purchased from Supplier pursuant to such Transaction
Confirmations only to the Designated Customers.
               (b) Buyer shall purchase exclusively from Supplier all of Buyer’s
requirements of natural gas for supply to the Designated Customers.

- 2 -



--------------------------------------------------------------------------------



 



               (c) On the condition that Buyer complies with its obligation
under Section 3.3, Supplier shall schedule and nominate natural gas quantities
with the appropriate LDC’s and pipelines in the Supplied States in quantities
necessary to supply Buyer’s demand for natural gas to the Designated Customers.
               (d) Simultaneously upon execution of this Agreement, Supplier has
entered into certain transaction confirmations to acquire natural gas from
HESCO, copies of which are attached hereto as Exhibit C (“HESCO
September Orders”). Pursuant to Transaction Confirmations attached hereto as
Exhibit D (“Buyer September Orders”), Supplier has agreed to sell, and Buyer has
agreed to purchase, all of the natural gas Supplier is obligated to purchase
from HESCO pursuant to such HESCO September Orders for the purpose of supplying
such natural gas to Designated Customers during the month of September.
               (e) Simultaneously upon execution of this Agreement, Supplier has
entered into the Novated Contracts with HESCO and HESCO’s suppliers (“HESCO
Suppliers”) pursuant to which Supplier has agreed to assume HESCO’s rights and
obligations to acquire natural gas from such HESCO Suppliers in accordance with
the terms of the Novated Contracts.
          2.2 Pricing.
               (a) Subject to Section 2.2(b) and 2.2(c), Supplier and Buyer
agree that Buyer’s contract price payable by Buyer shall be determined in
accordance with the Transaction Confirmations, Buyer and Supplier agree to set
contract prices according to market prices as set forth in the Transaction
Confirmations. If Buyer believes any pricing proposal made by Supplier is not in
accordance with competitive market prices (as determined by competing offers in
the market by other alternative suppliers at that time) for similar size and
types of customers, Supplier will use commercially reasonable efforts to
purchase natural gas from alternative sources identified by Buyer in order to
supply natural gas to Buyer at more competitive pricing. If Buyer believes
Supplier is still unable to offer competitive pricing, Buyer may provide
Supplier with written notice requesting that Buyer and Supplier have their
representatives meet within five (5) business days to formulate an alternative
approach to obtain more competitive pricing. If the Buyer and Supplier are
unable to reach an alternative approach to obtain more competitive pricing, then
either party may request a resolution procedure as described in Section 5.4.
               (b) Supplier agrees to deliver all natural gas that Supplier
acquires pursuant to the HESCO September Orders to Buyer under the Buyer
September Orders at contract prices payable by Buyer that are $0.03 per MMBTu
greater than the contract prices at which Supplier acquires such natural gas
from HESCO.
               (c) Supplier agrees to deliver to Buyer all natural gas that
Supplier acquires pursuant to the agreements assigned to Supplier under the
Novated Contracts (to the extent such agreements contain fixed pricing
commitments by HESCO Suppliers as of the date hereof) at a contract price that
is $0.03 per MMBTu greater than the contract price payable by Supplier to the
HESCO Suppliers.

- 3 -



--------------------------------------------------------------------------------



 



               (d) The $0.03 per MMBTu margin applicable to Supplier’s resale of
natural gas pursuant to Section 2.2(b) and 2.2(c) shall not apply to, or in any
way constitute a limitation on, the prices Buyer and Supplier may mutually agree
upon with respect to other Transaction Confirmations.
ARTICLE 3
SECURITY AND PAYMENT TERMS
          3.1 Payment Terms. Buyer shall pay the contract price for any natural
gas acquired from Supplier for resale to a Designated Customer on the 25th day
of the calendar month immediately following the month Buyer is obligated to
accept delivery of such natural gas pursuant to the terms of the Master
Agreement and the applicable Transaction Confirmation, provided, however, that
if a “Specified Event of Default” (as such term is defined in the Security
Agreement) has occurred and is continuing, Buyer shall pay the full contract
price on a cash in advance basis prior to any further delivery of natural gas by
Supplier.
          3.2 Security. As a condition to supplying Buyer with any natural gas
under the terms of this Agreement, the Master Agreement or any Transaction
Confirmation, Buyer agrees to provide Supplier with the following collateral
support to secure repayment of any and all amounts owed by Buyer to Supplier
whether now owing or hereinafter arising in accordance with the terms of the
Security Agreement (“Collateral Support”). The Collateral Support ‘provided by
Buyer to Suppler shall constitute a Credit Support Obligations of the Buyer
under the Master Agreement.
               (a) Credit Insurance Policy. Buyer has purchased an accounts
receivable policy from AIG (attached hereto as Exhibit E) (“AIG Policy”) for the
purpose of insuring the payment of Buyer’s receivables by the Insured Designated
Customers. Buyer shall name Supplier as a beneficiary under the AIG Policy.
Buyer shall maintain this policy in good standing until such time that Buyer and
Supplier both agree otherwise. Buyer and Supplier shall meet at least once every
ninety (90) days to evaluate the AIG Policy. Any changes to the AIG Policy are
subject to Supplier’s approval. Buyer shall be responsible for the payment for
all costs for maintaining the AIG Policy. Buyer agrees that it will not extend
any credit to an Insured Designated Customer that exceeds the applicable credit
limit coverage for such Insured Designated Customer under the AIG Policy. Buyer
agrees that the total amount owed to Buyer by the Uninsured Designated Customers
will not exceed 20% of the total amount owed to Buyer by all Designated
Customers.
               (b) Revenues Deposited into Lockbox Account. Simultaneously upon
execution of this Agreement, Buyer and Supplier have entered into a Blocked
Account Control Agreement (with lockbox services) (“Lockbox Agreement”) a copy
of which is attached hereto as Exhibit F. Buyer shall deposit or cause to be
deposited by each Designated Customer, into a lockbox account (“Lockbox
Account”), any and all amounts owed to Buyer arising from or relating to Buyer’s
sale of natural gas to Designated Customers.
               (c) Security Agreement. Simultaneously upon execution of this
Agreement, Buyer and Supplier have entered into a Security Agreement a copy of
which is

- 4 -



--------------------------------------------------------------------------------



 



attached hereto as Exhibit G (“Security Agreement”) pursuant to which Buyer has
agreed (1) to grant Supplier a security interest over all of Buyer’s right,
title and interest to (A) any; and all receivables now owing or hereinafter owed
to Buyer by any and all Designated Customers for supply deliveries by Supplier
to Buyer for resale to Designated Customers, (B) the proceeds of the AIG Credit
Insurance Policy and (C) any amounts deposited in the Lockbox Account, and
(2) to maintain a minimum cash deposit in the Lockbox Account, or post a letter
of credit in lieu thereof, in accordance with Section 6(g) of the Security
Agreement.
          3.3 Additional Security. Supplier and Buyer agree to meet at least
once every 30 days to discuss any increase or decrease to the Collateral
Support. Without limiting Supplier’s rights under Section 10.1 of the Master
Agreement, Supplier shall be entitled to request additional security beyond the
Collateral Support in the event of (a) any increase in credit defaults of
Designated Customers, (b) any increase in the number of Designated Customers,
(c) any increase in demand by Designated Customers, (d) any bankruptcy of a
Designated Customer, (e) any reduction in the aggregate available coverage under
the AIG Policy, whether resulting from the payment of any claims under such
policy or otherwise, (f) any Insured Designated Customer owing Buyer an amount
exceeding the credit limit coverage for such Insured Designed Customer under the
AIG Policy, (g) any deterioration of Buyer’s creditworthiness or material
adverse change to the Buyer’s financial or business performance or prospects,
(h) any increase in the mark to market risk of Buyer not covered by the AIG
Policy, or (i) any Specified Event of Default. Buyer shall be entitled to
request a reduction of the Collateral Support in the event of (1) any decrease
in credit defaults of Designated Customers, (2) any decrease in the number of
Designated Customers, (c) any decrease in demand by Designated Customers,
(3) any increase in the aggregate available coverage under the AIG Policy,
whether resulting from the payment of any claims under such policy or otherwise,
(4) any improvement in Buyer’s creditworthiness or material improvement in the
Buyer’s financial or business performance or prospects, or (5) any decrease in
the mark to market risk of Buyer.
ARTICLE 4
OPERATING ISSUES
          4.1 Operational Assurances. Buyer agrees: (i) to require each
Designated Customer to send invoiced payments to a Lockbox Account as required
under the Security Agreement and Blocked Account Agreement, (ii) to cooperate
with Supplier in determining a process for Supplier’s receipt of Designated
Customer credit data, (iii) to provide Supplier with reasonable access to
Buyer’s financial information, (iv) to request the Designated Customers to agree
upon an assignment provision acceptable to Supplier, (v) to provide Supplier
with information from time to time regarding the payment history of Designated
Customers, the aging of receivables owed to Buyer by the Designated Customers,
and the Designated Customers’ compliance with Buyer’s instructions to make
payment to the Lockbox, and (vi) to allow Supplier to review/approve Buyer’s
general credit policies and procedures.
          4.2 Designated Customer Data. Subject to any applicable legal
restrictions Buyer agrees to provide Supplier with relevant data necessary to
assist Supplier in forecasting the natural gas demands of the Designated
Customers, including, without limitation, current and historical usage data,
payment and credit history, Dun & Bradstreet number, AIG insurance evaluation
data and reports, plus other data reasonably necessary. Prior to each bid week
relating

- 5 -



--------------------------------------------------------------------------------



 



to the supply of gas for a particular calendar month, Buyer will supply supplier
with the relevant data for analyzing the aggregate retail natural gas load for
the Designated Customers, taking into account, among other things, historical
usage, weather conditions and other system conditions, to forecast the
anticipated retail customer demand. Except as otherwise specifically authorized
by Customers or required by applicable law, regulation, or court order, the
Parties shall maintain, in confidence, all such Designated Customer data.
          4.3 Buyer’s Performance of Contracts with Designated Customers. Buyer
shall provide all of the services and perform all of its obligations under the
Customer Term Contracts in accordance with: (i) the terms of the Customer Term
Contracts, (ii) all regulations applicable to a natural gas supplier in the
Supplied States, (iii) any applicable provisions of the relevant governing
tariff(s), and (iv) the provisions of this Agreement. Furthermore, Buyer shall
issue all invoices to Designated Customers with respect to natural gas delivered
in any particular calendar month no later than the 10th day of the immediately
following calendar month. Buyer shall promptly advise Supplier in writing if
Buyer is unable for any reason to issue invoices to Designated Customers on a
timely basis.
ARTICLE 5
MISCELLANEOUS ISSUES
          5.1 Confidentiality. The terms of this Agreement, including the
Transaction(s) hereunder, are confidential and are not to be disclosed to any
third Party without the prior written consent of the non-disclosing Party except
to the extent disclosure may be required by law, regulation or judicial or
administrative order.
          5.2 Governing Law. This Agreement is to be construed under the laws of
the State of California, without regard to any choice of law rules that would
otherwise require the application of the laws of another state. State and
federal courts situated in the State of California shall have exclusive
jurisdiction to resolve any disputes with respect to this Agreement. Each Party
irrevocably consents to the jurisdiction described above for any actions, suits
or proceedings arising out of or relating to this Agreement. The party does not
prevail in any such action, suit or proceeding shall indemnify the prevailing
party against any legal fees and expenses incurred by the prevailing party in
connection with such action, suit or proceeding.
          5.3 Conflicting Terms. In the event of any conflict between the terms
of this Agreement and the terms of the Master Agreement or a particular
Transaction Confirmation, the terms of the Master Agreement or the terms of the
Transaction Confirmation shall control and be governed by the terms of the
Master Agreement. Without limiting the generality of the foregoing, and
notwithstanding anything to the contrary in Section 3.3 of this Agreement, Buyer
reserves all of its rights to request additional assurances of performance to
Supplier in accordance with Section 10.1 of the Master Agreement. In the event
of any conflict between the terms of this Agreement and any provision of
Security Agreement or Blocked Account Agreement, the terms of Security Agreement
or Blocked Account Agreement control.
          5.4 Pricing Dispute Resolution. The Parties agree to seek to resolve
any dispute relating to Section 2.2(a) concerning contract pricing pursuant to
good faith business negotiations. In the event of such a dispute, the aggrieved
Party shall promptly identify in

- 6 -



--------------------------------------------------------------------------------



 



writing the nature of the outstanding dispute in sufficient detail so as to
allow the other Party to respond to the issue. Each Party agrees to (a) set a
time and place for a face-to-face meeting between a senior representative of
each Party within 5 business days of written notice of the dispute, (b) identify
in writing its own position on the dispute, and (c) propose a resolution of the
dispute. The Parties agree to hold no fewer than one meeting within the time
frame required above in this Section 5.4 and to meet for at least a total of two
hours at the face-to-face meeting to discuss their respective positions and
explore a contractual resolution of the dispute.
          5.5 No Waiver. No waiver at any time by any Party hereto of its rights
with respect to the other Party or with respect to any matter arising in
connection with this Agreement shall be considered a waiver with respect to any
subsequent default whether of a like kind or different in nature.
          5.6 Assignment. Neither Party may assign this Agreement or any right
or obligation under this Agreement without the prior written consent of the
other Party, which consent shall not be unreasonably withheld or delayed.
          5.7 Severability. If any provision of this Agreement is held invalid
or unenforceable, all other provisions shall not be affected.
          5.8 Counterparts. This Agreement may be executed in any number of
counterparts and each executed counterpart shall have the same force and effect
as an original instrument.
          5.9 Term. This Agreement shall have an initial term of twenty
four (24) months from the date of execution by both Parties (“Initial Term”) and
shall automatically renew each year on the date of execution after the Initial
Term for an additional term of twelve (12) months (“Subsequent Term”). At any
time during the Initial Term, Supplier may terminate this Agreement upon
90 days’ written notice to Buyer if Buyer fails to provide Supplier with
adequate assurances of performance in accordance with Section 10.1 of the Master
Agreement. After the Initial Term, this Agreement can be terminated by either
party upon 90 days’ written notice to the other Party; provided, however, that
such termination shall not affect or excuse the performance of-either
Party-underway provision of this Agreement that by its terms survives any such
termination, and, provided further, that this Agreement and any other documents
executed and delivered hereunder shall remain in effect with respect to any
Transaction Confirmation(s) entered into prior to the effective date of such
termination until both Parties have fulfilled all of their obligations with
respect to such Transaction Confirmation or such Transaction Confirmation has
expired, cancelled, completed by its own terms, or has been novated.
          5.10 Termination. In addition to any other rights or remedies of
Supplier under the Master Agreement, the Security Agreement, the Lockbox
Agreement or any Transaction Confirmation, Supplier shall be entitled to
terminate this Agreement upon a “Specified Event of Default” as such term is
defined in the Security Agreement.
          5.11 Entire Agreement. This Agreement, including the exhibits hereto,
the Master Agreement, the Security Agreement, the Lockbox Agreement and the
Transaction Confirmations, contain the Parties’ entire agreement relating to the
subject matter hereof and

- 7 -



--------------------------------------------------------------------------------



 



supersedes any other agreements, written or oral, between the Parties concerning
such subject matter. No amendment or alteration to this Agreement shall be
effective unless in writing and signed by the Parties.
          5.12 Taxes. All sales and use taxes applicable to the transactions
relating to this Agreement, the Security Agreement, the Master Agreement and the
Transaction Confirmations will be the responsibility of and paid for by Buyer
          5.13 Notices. Any notice required or given pursuant to this Agreement
(“Notice”) shall be in writing and delivered by means of private overnight
delivery, or by facsimile transmission, addressed as follows:
To Supplier:
Pacific Summit Energy LLC
4675 MacArthur Court, Suite 1170
Newport Beach, CA 92660
Attn: Mr. RanDe Patterson
Phone No.: (949) 777-3203
Fax No.: (949) 777-3230
To Buyer:
Commerce Energy, Inc.
600 Anton Blvd., Suite 2000
Costa Mesa, CA 92626
Attn: General Counsel
Phone No.: (714) 259 2593
Fax No.: (714) 481-6589
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first above written.

                  PACIFIC SUMMIT ENERGY, LLC   COMMERCE ENERGY, INC.    
 
               
By:
  /s/ Brian Mock   By:   /s/ Steven S. Boss    
Name:
 
 
Brian Mock   Name:  
 
Steven S. Boss    
 
               
Title:
  President   Title:   Chief Executive Officer    
 
               

- 8 -